The suit is upon a policy of life insurance. One defense presented was fraudulent misrepresentation of the age of the insured. There was no direct evidence of his age. Reliance was had upon alleged declarations by the plaintiff and her husband after the death of the insured at variance with the age stated in the application. Whether these declarations were made was in sharp conflict in the testimony. Dr. Sims, witness for respondent, who treated deceased at Hillman Hospital, declared that several persons came to the hospital, and among them gave some information as to his age. Plaintiff and her husband, appearing before the witness, he declined to identify them as the parties giving the information. He added that the people who gave him the information told him they were people with whom the insured lived.
Other evidence was that the insured had lived or boarded with the plaintiff and her husband for some 2 years and at the time the policy was taken out, but was not living with them at the time he was carried to the hospital some 8 months later. The witness was asked:
"Now, I will ask you what the people, who told you they were the man and woman with whom Fred Holt lived, told you in regard to his age."
Fred Holt was the insured. Objection was sustained for want of identification of the parties making the declaration.
Identity may be proved by circumstances as any other fact. There are cases in which one's declarations showing special knowledge of events, times, and places, of pedigree and family relationship, are admissible as circumstantial evidence of identification. Such testimony is often presented in identification of deceased persons, and admitted upon the ground of necessity, as the best evidence obtainable under the conditions. Young v. State, 59 P. 812, 60 P. 711, 36 Or. 417, 47 L.R.A. 548; McInerney v. United States, 143 F. 729, 74 C. C. A. 655; Wise v. Wynn, 59 Miss. 588, 42 Am. Rep. 381; 22 C. J. 173.
Not deciding whether this rule should be extended to cases like this where the witness expressly disclaims his ability to identify the persons before him, we think the evidence here fails to make a prima facie case of identity. The evidence did not negative the fact that he may have been living with other persons at the time, nor otherwise sufficiently identify plaintiff and her husband as the parties whose declarations were sought to be proven.
The policy stipulated that, in case the age was understated, the amount payable would be limited to the sum which the premium would buy at the true age. A charge predicating a verdict for defendant on a misstatement of the age ignored this feature of the contract. Refusal of such charge was proper, unless the evidence of such misstatement of age, without conflict, showed the insured had passed the age limit, so that no insurance was purchasable with such premium.
Under the whole evidence, including that as to apparent age from personal appearance and general acquaintance, the jury may have found that no one know his age, may have been reasonably satisfied he was over 53, as stated in the application, but not reasonably satisfied he was over 59, the age limit. The burden of this issue was on defendant.
The policy stipulated that in case death resulted within 12 months from "consumption, paralysis, or heart disease" liability was limited to one-half the face of the policy. The verdict was for the full amount. It is insisted that the evidence of his death within 12 months from paralysis is undisputed, or so clearly established that a motion for new trial should have been granted on this ground.
The evidence of Dr. Sims was to the effect *Page 375 
that the insured was brought to the hospital in an unconscious condition, one side paralyzed, and continued unconscious or semiconscious until his death about a week thereafter; that he died of hemorrhage of the brain; that paralysis results from such hemorrhage; that hemorrhage of the brain is properly termed apoplexy; that cerebral hemorrhage may result from internal conditions, such as disease of blood vessels, etc., or from external injury. He knew of no injury, nor the cause of hemorrhage in this case.
Insurance contracts, being in language chosen by the insurer, are construed favorably to the insured. The use of the word "paralysis," along with "consumption" and "heart disease," indicates an intent to cover risks from somewhat chronic conditions, obscure, perhaps, at the time, but developing into fatal results within a year. Whether it should include cerebral hemorrhage, more aptly called apoplexy, or be limited to the chronic disorders called palsy among the laity, we do not find it necessary here to decide. Webster's New Inter. Dict., "Paralysis."
The court gave written instruction that plaintiff could recover only one-half the amount of the policy if deceased "died of apoplexy" within a year. The point is made that the verdict of the jury was in disregard of this direct instruction of the court. Dr. Sims testified hemorrhage of the brain is necessarily apoplexy.
There was evidence that the insured was not sick, but was hurt or injured while on his way to work. Later evidence that he was struck by a truck was excluded as hearsay, but the evidence that he was injured at the time remained before the jury. If cerebral hemorrhage, apoplexy, and resultant paralysis were caused by a shock, death would be referred to the original cause, not to apoplexy or paralysis within the meaning of this contract.
If the acceptance of the check for returned premiums was accompanied with notice of intent to look into the matter and see if the entire amount could be recovered, and within reasonable time for investigation an offer was made to return the amount, there was no accord and satisfaction. The recital of payment in full in the check was subject to explanation.
The evidence upon the controlling issues in the case was in direct conflict. It was a clear jury case.
The verdict sustained by the trial court, who saw and heard the witnesses, should not be disturbed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.